Citation Nr: 0513834	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-24 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for cancer of the 
pancreas.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to diabetes mellitus.

4.  Entitlement to service connection for a heart condition, 
to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1968, to include duty in Vietnam from August 1967 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  During the pendency of the appeal, 
jurisdiction over the veteran's claims folder was transferred 
to the Togus, Maine RO.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the decision below, while the issues 
of entitlement to service connection for cancer of the 
pancreas, peripheral neuropathy of the lower extremities, and 
a heart condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the claim decided herein have been 
obtained.  

2.  The veteran had "service in the Republic of Vietnam" as 
defined for purposes of VA compensation benefits.

3.  The veteran has a diagnosis of diabetes mellitus.

4.  The veteran is shown to have been exposed to an herbicide 
agent during service, and his diagnosed diabetes mellitus is 
shown to be causally or etiologically related to his military 
service.


CONCLUSION OF LAW

Diabetes mellitus was incurred in or aggravated by active 
service as a result of herbicide exposure in service.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.

As explained below, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the claim decided herein.  Therefore, no 
further development of this issue is required to comply with 
VCAA or the implementing regulations.  

Factual Background

The veteran's service personnel records indicate that he 
served in Vietnam from August 1967 to July 1968.

Private medical records reveal that in 1997 the veteran was 
diagnosed with a vasoactive intestinal polypeptide producing 
tumor of the islet cells of the pancreas (VIPoma).  
Metastases to the liver were also diagnosed.  

The veteran underwent surgery in February 1997.  A tumor was 
found in the tail  of the pancreas, which resulted in 
pancreatectomy, including removal of the spleen.  Two large 
metastases necessitated resection of the left lateral segment 
of the liver.  Tow smaller, superficial metastases were 
completely excised.  In a March 1997 letter, the veteran's 
surgeon at the Medical College of Ohio noted that the veteran 
had elevated glucose requiring insulin.  

A December 2000 treatment note from Defiance Clinic notes 
that although the veteran did well for a long period after 
his surgery, his vasoactive intestinal polypeptide (VIP) 
level eventually began to increase.  After multiple interval 
surgical resections of liver metastases, the veteran was 
placed medication for associated symptoms.  

A February 2001 letter from the veteran's oncologist 
indicates that the veteran had been evaluated for a liver 
transplant and was placed on a waiting list.  The veteran 
decided to undergo chemotherapy.

In an April 2003 letter, the veteran's oncologist noted that 
the veteran had undergone surgery to remove 40 percent of his 
pancreas in February 1997.  He indicated that the veteran had 
been diabetic since his surgery due to the removal of his 
pancreas.

In June 2003 the oncologist stated that the veteran had end 
stage VIP pancreatic cancer and had undergone multiple 
surgeries and chemotherapy regimens.  He noted that the 
veteran was diabetic and insulin dependent.  He indicated 
that although he had no documentation of the diagnosis of 
diabetes prior to the 1997 surgery, it was not inconceivable 
that the veteran was actually diabetic prior to the surgery.  
He pointed out that often diabetes is missed for many years 
before diagnosis, and that it was more likely than not that 
pancreatic function, including insulin production, was 
affected long before the cancer diagnosis was made.

The veteran's oncologist, in a September 2004 letter, opined 
that it was at least as likely as not that the veteran's 
diabetes was related to his prior exposure to Agent Orange 
during his Vietnam service.  He noted that his opinion was 
based upon a review of the veteran's medical records, and 
indicated that while other possibilities could explain the 
diabetes, Agent Orange exposure was as likely to have been 
causative as those factors.

In April 2005, the veteran's oncologist indicated that the 
veteran had been under his care since 2001, and that he had 
been diagnosed with a rare form of cancer in 1997.  He stated 
that the cancer had metastasized to the liver and that 
despite numerous liver resections and chemotherapy, the 
disease was out of control.  He opined that the cancer was 
terminal.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. §3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease. The 
expression "affirmative evidence to the contrary'' will not 
be taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all evidence of record, support a conclusion that the disease 
was not incurred in service.  38 C.F.R. § 3.307(d) (2004)

Having carefully reviewed the evidence of record, and 
resolving all doubt in favor of the veteran, the Board 
concludes that service connection for diabetes mellitus is 
warranted.  In reaching this conclusion, the Board notes that 
the veteran's oncologist opined in September 2004 that it is 
at least as likely as not that the veteran's diabetes is 
etiologically related to Agent Orange exposure in Vietnam.  
Although that same physician indicated in April 2003 that the 
veteran had been diabetic since his 1997 surgery, due to 
removal of 40 percent of his liver, he subsequently opined 
that it was not inconceivable that the veteran was actually 
diabetic prior to his surgery.  Moreover, he further refined 
his opinion in September 2004 to indicate that although other 
possibilities could explain the diabetes, Agent Orange 
exposure was as likely as those other factors to be 
causatively related.  

VA has not presented any medical evidence to rebut the 
oncologist's April 2004 and September 2004 statements.  
Accordingly, service connection for diabetes is in order.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining issues on appeal.

The veteran also seeks service connection for cancer of the 
pancreas, peripheral neuropathy of the lower extremities and 
a heart condition.  He urges that he has peripheral 
neuropathy and a heart condition secondary to his diabetes.  
In light of the grant of service connection for diabetes, the 
Board concludes that examinations should be conducted to 
determine the etiology of these claimed disorders.  In this 
regard, the Board notes that the RO scheduled the veteran for 
appropriate examinations.  However, an April 2003 report 
indicates that the examinations were canceled, as the RO 
determined that the medical evidence of record was adequate 
to adjudicate the veteran's claims.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his pancreatic cancer.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based upon 
the review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that the veteran's pancreatic cancer is 
etiologically related to any incident of 
his military service.  The rationale for 
all opinions expressed must be clearly 
set forth by the examiner in the 
examination report.  

2.  The veteran should also be scheduled 
for a VA examination to determine the 
nature and etiology of his heart 
condition.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based upon the review of the 
claims folders and the examination 
results, the examiner should provide an 
opinion with respect to whether it is at 
least as likely as not that the veteran's 
claimed heart condition is etiologically 
related to any incident of his military 
service, or, in the alternative, is 
secondary to the service-connected 
diabetes mellitus.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

3.  The veteran should also be scheduled 
for a VA examination to determine the 
nature and etiology of his claimed 
peripheral neuropathy.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based upon 
the review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that the veteran's claimed peripheral 
neuropathy is etiologically related to 
any incident of his military service, or 
is secondary to the service connected 
diabetes mellitus.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


